J-A12014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF: JENNIE P.                :   IN THE SUPERIOR COURT OF
    GRADOS                                     :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: STEVEN P. GRADOS                :
                                               :
                                               :
                                               :
                                               :   No. 810 WDA 2021

                   Appeal from the Order Dated June 9, 2021
       In the Court of Common Pleas of Fayette County Orphans’ Court at
                              No(s): 2619-0832


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                         FILED: April 25, 2022

        Steven P. Grados (Appellant) appeals, pro se, from the order entered in

the Fayette County Court of Common Pleas Orphans’ Court, denying, in part,

Appellant’s objections to the account of the Estate of Jennie P. Grados

(Decedent), Appellant’s mother. The orphans’ court found Appellant failed to

prove his claim that, before her death, Decedent sold his personal property

stored at her home. However, the court also required further documentation

from the Estate regarding rental and familial care agreements Decedent

allegedly entered into with Appellant’s two sisters before her death. Because

we conclude the order on appeal is interlocutory and not appealable, we quash

this appeal.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12014-22



        We derive the facts underlying this appeal from the trial court’s opinion

and the certified record.       Decedent had four children:   Appellant, Michael,

Kathy, and Jennifer. Orphans’ Ct. Op., 8/4/21, at 1. Decedent executed a

will in March of 2009, naming Kathy and Jennifer as co-executrixes of her

estate. See Decedent’s Last Will & Testament, 3/12/09, at 1. Other than a

few specific bequests, Decedent directed that the residue of her estate be

divided equally among the four siblings. See id.

        From 1998 until 2017, Decedent resided in a home on Orchard Avenue

in Belle Vernon, Westmoreland County. She also owned a farm in Fayette

County.     In 2017, she listed the home for sale, and, on July 18, 2017,

conveyed the farm to her daughter Kathy and her husband.1 See Orphans’

Ct. Op. at 1.      Appellant avers that, around the time of this transaction,

Decedent was “experiencing obvious signs of dementia[,]” and, in fact, a

neurologist diagnosed her with “stage 4 Alzheimer’s Disease” in August of

2017.2 Appellant’ Objections to Accounting of Estate of Jennie Grados, 3/3/21,

at 1.
____________________________________________


1 Pursuant to the March 2009 will, upon Decedent’s death, the farm was to be
given to the four siblings, “subject to” the condition that “neither the farm nor
any component part thereof may be sold for a period of 100 years[.]”
Decedent’s Last Will & Testament at 1.

2 It merits mention that the Estate denies Decedent was incapacitated, and
attached to its response to Appellant’s objections a sworn statement by
Decedent’s treating physician, dated August 17, 2017, which averred that
Decedent was experiencing only a “slow decline of memory with the possibility
of requiring more care over the next couple years.” Estate’s Response to
Petition II, 3/31/21, Exhibit, Physician’s Sworn Statement at 2 (unpaginated).


                                           -2-
J-A12014-22



      Sometime thereafter, Appellant and his brother Michael petitioned the

orphans’ court in Westmoreland County for the appointment of a guardian for

Decedent. See Appellant’s Correspondence to Response to Petition II Filed

by [Estate’s] Attorney, 4/12/21, Exhibit 2, Order of Court (Westmoreland

County), 11/2/17, at 1.      However, before the scheduled hearing was

conducted, the parties reached an agreement, which provided, inter alia, the

farm would be conveyed to all four siblings as tenants in common, and all

assets in Decedent’s name would remain in her individual name. Id. at 1-2.

Further, the agreement acknowledged that Kathy and Jennifer would remain

as Decedent’s power of attorney, but prohibited them from gifting any of

Decedent’s funds in excess of $100 without the prior consent of Michael and

Appellant, and required them to file an annual accounting of Decedent’s

financial transactions with the Westmoreland County Register of Wills. Id. at

3.

      Pursuant to the agreement, on November 29, 2017, Kathy and her

husband conveyed Decedent’s farm to the four siblings as tenants in common.

In the meantime, “Decedent and her daughters began emptying the . . .

Orchard Avenue residence of its chattels in preparation for its sale.” Orphans’

Ct. Op. at 2. In July of 2018, Decedent’s attorney contacted Michael’s attorney

requesting “contact information” for Appellant because Appellant had property




                                     -3-
J-A12014-22



in her garage that needed to be removed before the sale.3 Id. In response

to Decedent’s inquiry, Michael’s counsel replied that Michael would make

arrangements to remove Appellant’s items. Id. at 2. Subsequently, between

July 30 and September 6, 2018, Decedent and her daughters sold the chattel

remaining at the Orchard Avenue home at five auctions. Id. Appellant insists

that some of his personal belongings were sold at those auctions.

       After the Orchard Avenue home was sold, Decedent lived alternatively

with Kathy and Jennifer. On February 12, 2019, Decedent entered into two

separate lease agreements — one with each daughter — wherein she agreed

to pay both monthly rent. Thereafter, on April 3, 2019, Decedent entered into

two separate “Family Care Agreements” — one with each daughter — wherein

she agreed to pay both Kathy and Jennifer for caregiver services.         See

Orphans’ Ct. Op. at 3. Decedent died on October 28, 2019, at the age of 87.

Id. The Estate proceedings took place in Fayette County.

       Sometime thereafter, Appellant filed a “Petition for Review” concerning

the guardianship proceedings in the Westmoreland County Court of Common

Pleas. On August 25, 2020, the Westmoreland County orphans’ court entered

an order denying the petition on the basis that it did not have jurisdiction.


____________________________________________


3 We note that in February of 2017, Appellant was incarcerated after he was
found guilty of mail fraud and forgery. Orphans’ Ct. Op. at 1. The record does
not reveal the length of his incarceration, or where he was living in July of
2018.




                                           -4-
J-A12014-22



Order, 8/25/20.4       Specifically, the court found “there [was] no basis for

jurisdiction in Westmoreland County to make rulings that would impact an

Estate in Fayette County when the only matter brought before [the c]ourt was

in relation to a guardianship that was resolved by the parties.”          Id. at 1

(unpaginated).

        Subsequently, on September 15, 2020, Appellant filed a petition to

contest the will in Fayette County.            While that petition was pending, on

December 30th, the co-executrixes filed a First and Final Account of

Decedent’s estate. The orphans’ court held a status conference on February

19, 2021, at which time “it became clear that [Appellant] was not contesting

a will at all but, rather, was challenging various inter vivos transfers,” made

while Decedent was alive.5 Orphans’ Ct. Op. at 5. Thus, the court granted

Appellant “an additional 20 days in which to resubmit a claim in conformity

with the local rules and the Pennsylvania Rules of Court.” Id. at 6; see Order,

2/23/21.

        On March 3, 2021, Appellant filed objections to the accounting of

Decedent’s estate. He asserted that there were “numerous discrepancies that

need to be addressed[,]” and requested, inter alia, “proper documentation”

____________________________________________


4 On February 23, 2021, the Fayette County orphans’ court took “Judicial
Notice” of the Westmoreland County court’s August 25th order. Order,
2/23/21. Thus, the August 25th order is included in the Fayette County
certified record.

5   The status conference was not transcribed.


                                           -5-
J-A12014-22



regarding the sale of Decedent’s home and its contents, and “proper

accounting” regarding disbursements made to Kathy and Jennifer for the

period between November 2018 and November 2019, including payments for

“care” and “rent.” Appellant’s Objections to Accounting of Estate of Jennie

Grados at 3. He also attached to his Objections a copy of a motion seeking

disclosure of Decedent’s medical records, which he purportedly sent to the

trial court via email.   See id. at Exhibit 1.    However, that motion is not

docketed, and it does not appear it was ever properly served or filed.

        The Estate filed a response to Appellant’s Objections on March 31, 2021,

asserting, inter alia, “[t]he amounts charged for [Decedent’s] care and rentals

were . . . fair and reasonable and certainly more financially advantageous to

[Decedent] — and the [E]state — than a personal care facility would have

been if the same would have been required.” Estate’s Response to Petition II

at 3 (unpaginated). Moreover, the Estate maintained that the Orchard Avenue

home was sold while Decedent was still alive, and the funds from the sale and

auctions were deposited in her accounts. Id. On April 12th, Appellant filed

“Correspondence” in response to the Estate’s filing, contradicting some of the

facts he claims the Estate “misrepresented.” Appellant’s Correspondence to

Response to Petition II Filed by [Estate] at 1 (unpaginated). As the orphans’

court notes in its opinion, Appellant “never requested a hearing on any of his

claims, despite being given ample opportunities to do so.” Orphans’ Ct. Op.

at 6.




                                      -6-
J-A12014-22



        On June 9, 2021, the orphans’ court entered the order on appeal.6 First,

the court denied Appellant’s claim “concerning the alleged sale of personal

items he claims to own that were stored in the Decedent’s property.” Order,

6/9/21. The court found Appellant “failed to carry his burden of proof with

respect to [that] claim[.]” Id. However, with regard to the rental and family

care agreements the Decedent entered into with her daughters, “the [c]ourt

[found] the transactions to be concerning enough to require additional

evidence.”     Id.    Thus, the orphans’ court directed the co-executrixes to

supplement the record, within 30 days, with copies of the contracts, the

payments made pursuant to those contracts, and the “commercial costs that

would have been incurred if rental and care had not been furnished by them.”

Id. The court stated that if the documentation was sufficient, it would approve

the Account, “otherwise [it would] schedule a final hearing.” Id. The Estate

complied with the court’s order, and filed a response on June 23, 2021.

Thereafter, on July 8, 2021, Appellant filed a notice of appeal from the June

9th order.7

        On September 8, 2021, this Court ordered Appellant to show cause why

the appeal should not be quashed or dismissed as taken from a non-final,


____________________________________________


6   The order was not docketed until June 11th.

7 Appellant complied with the orphans’ court’s directive to file a Pa.R.A.P.
1925(b) statement of errors complained of on appeal.




                                           -7-
J-A12014-22



interlocutory order. See Order, 9/8/21. Appellant filed a timely response,

and on October 19th, this Court discharged the rule to show cause.8

       Appellant frames the issues on appeal as follows:

       1. Attorney Maat[t]a,[9] counsel for the co-executrixes failed to
          take appropriate precautions dealing with a client with
          diminished capacity, failed to take precautions to safe keep
          clients [sic] property, while engaging in conflict of interest
          practices.

       2. A Court Order was in place from the Orphans[’] Court Division
          of the Court of Common Pleas of Westmoreland County to
          protect the Decedent’s assets which was violated.

       3. The Decedent’s medical condition of severe cognitive
          impairment and the existing Court Order were ignored by
          Attorney Maat[t]a, Attorney Christian DeDiana[10] and the co-
          executrixes.

       4. Rental and health care agreements were entered into while the
          Decedent was experiencing severe cognitive impairment which
          should render these contracts null and void.


____________________________________________


8 Subsequently, on January 6, 2022, the Estate file a motion to quash the
appeal as having been improperly filed from an interlocutory order, and for
failing to comply with the briefing requirements of the Pennsylvania Rules of
Appellate Procedure. See Estate’s Motion to Quash Appeal, 1/6/22, at 7-9
(unpaginated). This Court denied the motion without prejudice to the Estate’s
right to raise the issue again in a new application after the appeal was assigned
to a panel. See Order, 2/18/22.

9Timothy M. Maatta, Esquire, was Decedent’s attorney prior to her death, and
a witness to her will. See Decedent’s Will at 3. He is also the attorney for
Decedent’s Estate.

10 L. Christian DeDiana, Esquire, is an elder law attorney who prepared the
lease and care agreements between Decedent and her daughters. See
Estate’s Response to Directive by [Orphans’ Court] Pursuant to [the] Order
dated June 5, 2021, 6/23/21, at 1 (unpaginated).


                                           -8-
J-A12014-22


      5. Fayette County Court of Common Pleas was made aware of
         these facts as well as previous illegal transactions involving the
         transfer of the Dece[de]nt’s property to the co-executrixes with
         the aid of Attorney Maat[t]a.

      6. Proper accounting of the Decedent’s estate never occurred to
         this date. Missing chattel from the Decedent’s Estate, gas
         royalties from the Decedent’s property and additional
         withdrawals from the Decedent’s estate occurred without any
         plausible explanation.

      7. The Court failed to implement safeguards to protect the
         Decedent from additional financial exploitation.

      8. The funeral expenses accounting of the Decedent by the co-
         executrixes also requires further investigation before
         disbursement can properly be accomplished.

      9. How can the estate of the decedent be settled while the
         accountability of the missing assets looms in this case? To
         attempt to settle the estate at this point would not be
         consistent with existing law and would be obvious error.

Appellant’s Brief at 4-5.

      Before we address any of the substantive claims Appellant raises on

appeal, we must first determine whether the order at issue is appealable. It

is well settled that “[t]he appealability of an order directly implicates the

jurisdiction of the court asked to review the order[,]” and that we may inquire

as to the appealability of an order sua sponte. In re Estate of Cella, 12 A.3d

374, 377 (Pa. Super. 2010) (citations omitted).

      Pursuant to the Pennsylvania Rules of Appellate Procedure, an appeal

may be taken from one of the following orders: (1) a final order or an order

certified as final by the trial court (Rule 341); (2) certain enumerated orphans’

court orders (Rule 342); (3) an interlocutory order as of right (Rule 311); (4)




                                      -9-
J-A12014-22



an interlocutory order by permission (Rules 312 and 1311); or (5) a collateral

order (Rule 313). See Pa.R.A.P. 311, 312, 313, 341, 342, 1311.

       Appellant does not dispute the fact that the June 9, 2021, order is not a

final order pursuant to Rule 341(b)(1). Under that subsection, an order is

final if it “disposes of all claims and of all parties[.]” Pa.R.A.P. 341(b)(1).

Here, while the orphans’ court denied Appellant’s claim regarding the

purported sale of his personal items stored at Decedent’s property, the court

directed the co-executrixes to provide supplemental documentation regarding

the rental and care agreements they allegedly entered into with Decedent in

the year before her death.         See Order, 6/9/21.   Appellant challenged the

legitimacy of these agreements, and objected to the payments made

thereunder. Thus, the order did not dispose of all Appellant’s claims.

       Nevertheless, Appellant maintains the court’s June 9th order is

appealable as an order determined to be final by the orphans’ court under

Rule 341(c), a collateral order under Rule 313, or an appealable orphans’ court

orders under Rule 342(a)(1), (3), or (6).          See Appellant’s Brief at 1;

Appellant’s Response to Rule to Show Cause for Appeal, 9/16/21, at 1

(unpaginated). Upon our review, we disagree.11

       Pursuant to Rule 341(c), a party may appeal an order that disposes of

fewer than all claims, “only upon an express determination that an
____________________________________________


11We note the orphans’ court maintains the appeal is “premature,” and the
Estate submits that this appeal should be “quashed and/or dismissed[.]”
Orphans’ Ct. Op. at 8; Estate’s Brief at 20.


                                          - 10 -
J-A12014-22



immediate appeal would facilitate resolution of the entire case.” Pa.R.A.P.

341(c) (emphasis added). A party seeking an express determination of finality

must file an application within 30 days of the entry of the order, and the trial

court must thereafter act on the application within 30 days of the filing. See

Pa.R.A.P. 341(c)(1)-(2). Otherwise, the application “shall be deemed denied.”

Pa.R.A.P. 341(c)(2).

      Here, the orphans’ court did not expressly determine that an immediate

appeal of its June 9th order would facilitate resolution of the entire case, nor

did Appellant request the court make a determination of finality. Appellant’s

contention that the order was made appealable when “the [orphans’] court

acted upon . . . the notice of appeal” and directed him to file a Rule 1925(b)

concise statement, is simply incorrect. Appellant’s Brief at 1. “The purpose

of Rule 1925 is to narrow the focus of an appeal to those issues which the

appellant wishes to raise on appeal.” Mahonski v. Engel, 145 A.3d 175, 180

(Pa. Super. 2016). The Rule has nothing to do with a determination of finality.

Thus, the order is not appealable pursuant to Rule 341(c).

      We also conclude the June 9th order does not qualify as a collateral

order under Rule 313. Rule 313(b) defines a collateral order as one which is

“separable from and collateral to the main cause of action where the right

involved is too important to be denied review and the question presented is

such that if review is postponed until final judgment in the case, the claim will

be irreparably lost.” Pa.R.A.P. 313(b). See CAP Glass, Inc. v. Coffman,

130 A.3d 783, 787 (Pa. Super. 2016) (“The ‘collateral order doctrine’ is

                                     - 11 -
J-A12014-22



construed narrowly, and each prong of the aforementioned test must be met

before an order may be considered appealable under the doctrine.”) (citation

omitted).

      Here, Appellant’s underlying claim, regarding personal property he

allegedly stored at Decedent’s home is not separable from the main cause of

action — that is, an accounting of the Estate — nor is it a question too

important to be denied review.          Furthermore, Appellant will have the

opportunity to challenge the court’s ruling after the accounting is approved.

Thus, the June 9th order is not a collateral order pursuant to Rule 313.

      Lastly, we recognize that Rule 342 permits a party to file an appeal as

of right from certain orphans’ court orders which may not otherwise qualify as

appealable orders under the Rules of Appellate Procedure. Appellant insists

the orphans’ court’s June 9th order is appealable as one of the following:

      (1) An order confirming an account, or authorizing or directing a
      distribution from an estate or trust;

                                   *     *      *

      (3) An order interpreting a will or a document that forms the basis
      of a claim against an estate or trust; . . . [and]

                                   *     *      *

      (6) An order determining an interest in real or personal property[.]

Pa.R.A.P. 342(a)(1), (3), (6). See Appellant’s Brief at 1.

      Again, Appellant is incorrect. The order on appeal did not confirm the

Estate’s accounting, but rather, directed the co-executrixes to supplement the

record.   Moreover, the order did not interpret any will or document which


                                       - 12 -
J-A12014-22



formed the basis of a claim against the Estate. Finally, we conclude the June

9th order did not determine an interest in real or personal property. Rather,

the court found, inter alia, that Appellant “failed to carry his burden of proof

with respect to his claims concerning the alleged sale of [his] personal items

he claimed . . . were stored in the Decedent’s property.” Order, 6/9/21. The

court did not make a determination that either Appellant or Decedent owned

the property in question, but simply concluded Appellant failed to present

evidence to support his claim.         Thus, we also conclude the order was not

appealable pursuant to Rule 342.

       Because we conclude the order on appeal is interlocutory, and not

appealable under the Pennsylvania Rules of Appellant Procedure, we quash

this appeal and remand the case to the orphans’ court for further

proceedings.12

       Appeal quashed. Jurisdiction relinquished.




____________________________________________


12 Upon remand, we encourage the orphans’ court to schedule a hearing on
Appellant’s claims. We recognize that Appellant did not specifically request a
hearing. See Orphans’ Ct. Op. at 6. Moreover, the fact that Appellant is
proceeding pro se does not entitle him to any special treatment or advantage.
See Elliott-Greenleaf, P.C. v. Rothstein, 255 A.3d 539, 542 (Pa. Super.
2021). Nevertheless, our review of the Pennsylvania Orphans’ Court Rules
reveals no requirement that a party objecting to an accounting of an estate
must explicitly request a hearing. See Pa.O.C.R. 2.5-2.9. Here, Appellant’s
claims, if proven, could undermine the legitimacy of the First and Final Account
of the Estate. We make no comment on whether any of Appellant’s claims
have merit.


                                          - 13 -
J-A12014-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2022




                          - 14 -